32 N.J. 256 (1960)
160 A.2d 131
CITY OF TRENTON, A MUNICIPAL CORPORATION, PLAINTIFF-RESPONDENT
v.
FOWLER-THORNE COMPANY, A CORPORATION, AND SEABOARD SURETY COMPANY, A CORPORATION, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued April 5, 1960.
Decided April 25, 1960.
Mr. Richard J. Casey argued the cause for the defendant-appellant.
Mr. Harvey L. Stern argued the cause for the plaintiff-respondent (Mr. Louis C. Josephson, attorney).
PER CURIAM.
We think it unnecessary to decide whether the individual commissioner had authority to institute the action or whether defendant may inquire into the question. We agree with the majority opinion of the Appellate Division that in any event the issue was eliminated by ratification. The question whether the 6 or 16 year statute of limitations applies need not be considered.
The judgment is affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.